EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1:	
An endoscope light source system comprising: 
a plurality of light sources each configured to emit light-source light; 
a light coupler configured to couple the light-source light emitted from each of the plurality of light sources;
an insertion section provided in an endoscope and optically connected to the plurality of light sources, the insertion section being configured to be inserted in a lumen;
a light guide path optically connected to the light coupler, the light guide path being configured to guide the light-source light emitted from each of the plurality of light sources to the insertion section;

a light connector provided on the light guide path, the light connector being configured to optically connect the auxiliary light guide path to the light guide path such that the auxiliary light is guided to the light guide path from the auxiliary light guide path; and
a distal end of the insertion section optically connected to the light guide path, the distal end being configured to emit at least one of the light-source light guided by the light guide path and the auxiliary light guided by the light guide path, to an outside of the endoscope as illumination light, and to irradiate the illumination light to an illuminated part;
wherein the light-source light and the auxiliary light enter the endoscope at different inlets and combine at the light connector within the endoscope.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-16 and 20-24 are directed to Species B non-elected without traverse.  Accordingly, claims 14-16 and 20-24 been cancelled.

Claims 1-8, 10-13, 17-19, 25 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art does not teach or fairly suggest the endoscope light source system of Claim 1 of the instant invention.  Specifically, the prior art of record fails to teach the light-source light and the auxiliary light enter the endoscope at different inlets and combine at the light connector within the endoscope.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2004/0210112		Ota		Light Source Apparatus for Endoscope
US 2014/0286038		Ito et al.	Light Source System

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        May 8, 2021